DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “map for electromagnetic fingerprints” in claim 1, “moving-averaging” in claim 5, “integration of averaging” in claim 6, “convoluted averaging” in claim 7, “integration of moving averaging” in claim 8, “convolution of moving averaging” in claim 9, and the “phase-compensated version” of the fingerprint in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Claims 1-13 are directed towards a method of generating a map for transmitter and receivers locations, gathering data by measuring the spatial correlations between the locations and evaluating electromagnetic power focus by comparing said data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed method only uses generic transmitter and receivers to generate data (generating a map), using that information to collect data (measuring spatial correlations and comparing spatial correlations), and then evaluating electromagnetic power focus based on that data.     
Claim 1 recites method step (a) generating a map for electromagnetic fingerprints at N locations  within an environment of interest, including a transmitter and a plurality of receivers each located at one of the N locations (applicant’s disclosure at par [49]; this is directed to an abstract mental step- the claim does not require generating a fingerprint. Thus, by having the fingerprints, a user can mentally picture a map of the different fingerprints or do so manually with the aid of paper and pen), method step (d) measuring spatial correlations between all other locations and the first location (applicant’s fig.8, par [40]; plotting the differences between the locations is considered math and requires mathematical formulas or equations as shown in applicant’s par [40]); and step (e) evaluating electromagnetic power focus at each of the N locations by comparing the measured spatial correlations (pars [38-40]; this step is directed 
Thus, the claim recites an “abstract idea” under the judicial exceptions set forth by MPEP 2106.
This judicial exception is not integrated into a practical application because the transmitter and receivers are generally recited at a high degree of generality, and are necessary for the routine data gathering so they are not a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, while the claim does include a transmitter and receivers for “transmitting pre-matched signals” in step (b) and measuring the response in step (c), these are routine steps in transmitters and receivers that send generic signals and store/record the information and are well-understood, routine, conventional functions necessary in transmitter and receiver applications. The inclusion of well-known wireless power components does not impart any meaningful elements into the claimed abstract idea to overcome the analysis that generating a map, measuring spatial correlations, and comparing the spatial correlations to evaluate power focus is a judicially recognized exception to subject matter eligibility under 101. Therefore, additional steps (b) and (c) are not sufficient to amount to significantly more than the judicial exception.
Claim 2 recites the electromagnetic fingerprint at each of the N locations is derived as an impulse response at the associated location (applicant’s figs.2 and 3A, par [34]; this is directed to a mathematical abstract idea that includes mathematical relationships and equations).

 Claims 4-9 recite wherein the statistical measure is based on “averaging”, “moving-averaging”, “integration of averaging”, “convoluted averaging”, “integration of moving averaging”, and “convolution of moving averaging”, respectively. The aforementioned limitations are all considered abstract mathematical operations that are well-known and routine and also do not present a judicial exception (and not patentable), further defining how data is mathematically being derived.
	Claim 10 is directed to the order in which the transmitting signals is carried out. This claim also does not present a particular application and refers to generic transmitter applications and does not change the judicial exception analysis.
	Claim 11 is directed is directed to the environment in which generic transmitter and receivers are located being a chamber. This claim also does not present a particular application and does not change the judicial exception analysis.
Claims 12-13 are directed to the type of transmitted signals being a time-reversed version and phase-compensated version. The type of transmitted signals does not present a particular application and does not change the judicial exception analysis.
Accordingly, Claims 1-13 are ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1’s preamble recites “a method of focused wireless power transmission”, but the body of the claim does not recite any power transmission-only the transmission of signals for determining the power focus. It is unclear whether the claim is directed to actually transmitting wireless power or not.   
Claim 1’s preamble recites “a method of focused wireless power transmission” (i.e. directed towards a transmitter) and then recites in step (a) “plurality of receivers each located at one of the N locations” and in step (c) “measuring response at each of the N locations”. It is unclear if the applicant is claiming just the transmitter or also the plurality of receivers. If you measure the response at “each of the N locations” in step (c), then the applicant is claiming receivers with built in sensors that are performing measurements at the N locations- how can the applicant claim steps that are performed by the receivers at the N locations when the claim is directed towards power transmission/a transmitter? For purposes of examination, the examiner will interpret claim 1’s step (c) as measuring response by the transmitter from the N location.
Claim 1 further recites in step (b) “transmitting pre-matched signals based on the electromagnetic fingerprints… for a first location of the N location” and then in step (c) the response is measured “at each of the N locations”. How can responses be measured at the other locations when the pre-matched signals are only sent to the first location? Why send pre-matched signal only to a first location? Why not all of the locations? For 
Claim 1 recites in step (d) “measuring spatial correlations between all other locations and the first location…” It is unclear why all the other locations are lumped together. Step (d) can only identify two locations (the first, all others). If there are three locations, how would differentiate between the 2nd and 3rd locations? For purposes of examination, the examiner will interpret step (d) as reciting two locations where the other locations is that of a second receiver.
Claim 1 recites in step (e) “evaluating the electromagnetic power focus at each of the N locations by comparing the measured spatial correlations” It is unclear who is doing the evaluating. Is it a user just looking at data or a computer executing a program? The examiner will interpret the claim as the transmitter differentiating between two different locations of receivers in order to focus power at each of the two different locations. 
Claim 2 recites “the environment is a time-unvarying environment”. It is unclear what the applicant intends by “time-unvarying environment” and applicant’s disclosure does not further provide any definition for this phrase. What makes an environment time-unvarying? The examiner will interpret the claim as best understood. 
Claim 3 recites “the environment is a time-varying environment”. It is unclear what the applicant intends by “time-varying environment” and applicant’s disclosure does not further provide any definition for this phrase. What makes an environment time-varying? The examiner will interpret the claim as best understood.
 Claims 4-13 depend on claim 1 and therefore inherit the deficiencies of claim 1.
Claim Objections
Claims 1, 12-13 are objected to because of the following informalities:  
Claim 1 recites in step (a) “generating a map for electromagnetic fingerprints at N locations… plurality of receivers each located at one of the N locations.” To generate a map, you would send out signals to the receiver and measure the response to create a “spatial correlation” between the receivers at different locations. Thus, it would appear that to generate a map would encompass the rest of the steps in claim 1. Step (a) should be further amended to distinguish how generating a map in step (a) would be different than the rest of the steps in the claim.
Claims 12 and 13 recite “wherein the pre-matched signal” but claim 1 recites “pre-matched signals” as in plural. Claims 12 and 13 should be corrected accordingly.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anlage et al. (2019/0140766 A1) in view of Leabman (2020/0006988 A1).
Regarding Claim 1,
Anlage teaches a method of focused wireless power transmission, comprising: 
(a) generating a map for electromagnetic fingerprint at N location within an environment of interest (12, pars [116-117]; The numerous reflections 24 from pulses 18 result 
(b) transmitting pre-matched signals based on the electromagnetic fingerprint in a predetermined order for a first location of the N location (pars [126, 129-130]; the initial pulses 18 and time-reversed sona signals 38 are transmitted in a predetermined order- first the initial pulses and then the time-reversed sona signals 38 are transmitted for a first location of receiver 20). 
Anlage does not explicitly disclose the map is generated for more than one electromagnetic fingers, including plurality of receivers at N locations, (c) measuring response from the N location, (d) measuring spatial correlations between all other locations and the first location; and (e) evaluating electromagnetic power focus at each of the N locations by comparing the measured spatial correlations.
Leabman (fig.60c), however, teaches the environment includes a transmitter (102c) and plurality of receivers (6004, 6006) at N locations (see fig.60c, 6004 in the middle of the room and 6006 at the left side of the room). Leabman teaches (c) measuring response from the N location (pars [997-1000]; transmitter computes the conjugates of the signal phases received from the receiver N location);
d) measuring spatial correlations between all other locations and the first location (pars [994, 997-1000]; The transmitter 102c measures the spatial correlation between the location of the receiver 6006 and the receiver 6004 by identifying and locating the receiver 6004 at a first location and receiver 6006 at a second location. This is done by conjugating the signal phases 
 (e) evaluating electromagnetic power focus at each of the N locations by comparing the measured spatial correlations (pars [997-1000]; Leabman teaches evaluating the power focus by comparing the receiver locations, because the transmitter identifies the receiver locations and focuses power to the different paths 6008 and 6010 for both receiver locations).
Thus, the combination teaches modifying Anlage’s generating a map for a single electromagnetic fingerprint at N location of a receiver to include a plurality of receivers as taught by Leabman and thus the map in Anlage would be expanded to include electromagnetic fingerprints for a plurality of receivers and the process taught by Anlage of generating a Sona and time reversing at one receiver location would similarly apply for another receiver at another location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Anlage to that of Leabman to distinguish between different receivers at different locations and allow the transmitter to focus and strengthen the energy to follow the most efficient paths to each receiver at different N locations by knowing spatially where each receiver is located with respect to each other.
Regarding Claim 2,
The combination of Anlage in view of Leabman teaches the claimed subject matter in claim 1 and the combination further teaches the electromagnetic fingerprint at each of the N locations is derived as an impulse response at the associated location (Anlage, pars [116-117, 126, 129-130] and Leabman, fig.60c, pars [997-1000]; modified Analage teaches a plurality of receivers at different locations and the resulting Sona 26 at each N location of the receivers reads on the “impulse response” at the associated location).
Regarding Claim 10,
The combination of Anlage in view of Leabman teaches the claimed subject matter in claim 1 and the combination further teaches wherein the predetermined order is determined based on the power distribution requirement inside the environment of interest (Anlage, pars [126, 129-130] and Leabman, par [578]; the combination teaches that if multiple receivers require power, the predetermined order is based on a priority status for each receiver).
Regarding Claim 11,
The combination of Anlage in view of Leabman teaches the claimed subject matter in claim 10 and the combination further teaches wherein the environment of interest is a chamber (Anlage, par [15]; Anlages teaches TR/Time-reversal may be used to transfer power to different devices within a chamber. Thus, the combination teaches the obviousness of the environment of interest to be a chamber noting that selecting a chamber as the environment is an obvious design choice for one ordinary skill in the art).
Regarding Claim 12,
The combination of Anlage in view of Leabman teaches the claimed subject matter in claim 1 and the combination further teaches wherein the pre-matched signal is a time-reversed version of the fingerprint (Anlage, pars [116-117, 126]; the time-reversed sona signals 38 noting that the sona 26 is a fingerprint).
Regarding Claim 13,
The combination of Anlage in view of Leabman teaches the claimed subject matter in claim 1 and the combination further teaches wherein the pre-matched signal is a phase-compensated version of the fingerprint (Anlage, pars [12, 126, 129-130] and Leabman, pars [994, 997-1000]; phase conjugation of the received signals to adjust the phases for the power signals transmitted to the receivers- this makes them phase compensated).
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anlage et al. (2019/0140766 A1) in view of Leabman (2020/0006988 A1) in further view of Leabman (2020/0006988 A1) fig.89A.
Regarding Claim 3,
The combination of Anlage in view of Leabman teaches the claimed subject matter in claim 1 and the combination further teaches the electromagnetic fingerprint at each of the N locations is a plurality of impulse responses at the associated location (Anlage, pars [116-117, 126, 129-130] and Leabman, fig.60c, pars [997-1000]; modified Analage teaches a plurality of receivers at different locations and the resulting Sona 26 at each N location of the receivers reads on a “plurality of impulse responses” at the associated location).
The combination does not explicitly disclose that the electromagnetic fingerprint at said N locations are derived as a statistical measure. 
Leabman (fig.89a), however, teaches that the electromagnetic fingerprint at N locations (i.e. relationship between the locations of the receivers and the transmitter) are derived as a statistical measure (pars [2034, 2037]; continuously tracking the movement of the receivers (i.e. their different locations) and determining the X, Y, Z coordinates for the receivers as seen by the transmitter. This meets the broadest reasonable interpretation of “statistical measure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Leabman’s fig.89a’s of deriving a statistical measure at the associated locations of the receivers. The motivation would have been to activate antennas of the transmitter for an optimal configuration that will create a pocket of energy as close as possible to the locations of the receivers.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anlage et al. (2019/0140766 A1) in view of Leabman (2020/0006988 A1) in further view of Leabman (2020/0006988 A1) fig.89A in further view of Elmedyb et al. (2010/0020996 A1).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 3. The combination does not explicitly disclose based on averaging at different instances.
Elmedyb, however, teaches the statistical measure is based on averaging (par [37]; use of statistical models based on averaging impulse responses).
Thus, the combination teaches obviously averaging the plurality of impulse responses at different instances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Elmedyb’s averaging of impulse responses in order to utilize a well-known and well-desired statistical model in the art of averaging data.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anlage et al. (2019/0140766 A1) in view of Leabman (2020/0006988 A1) in further view of Leabman (2020/0006988 A1) fig.89A in further view of Kay (2014/0169196 A1).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 3. The combination does not explicitly disclose based on moving-averaging at different instances.
Kay, however, teaches the statistical measure is based on moving-averaging (par [40]; performing mathematical operations on data includes at least one of a convolution, a moving average…).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kay in order to perform a well-known and well-desired mathematical operation of taking the moving-average of data points.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anlage et al. (2019/0140766 A1) in view of Leabman (2020/0006988 A1) in further view of Leabman (2020/0006988 A1) fig.89A in further view of Elmedyb et al. (2010/0020996 A1) in further view of Chen et al. (2017/0212210 A1).
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 3. The combination does not explicitly disclose based on averaging at different instances.
Elmedyb, however, teaches the statistical measure is based on averaging (par [37]; use of statistical models based on averaging impulse responses).
Thus, the combination teaches obviously averaging the plurality of impulse responses at different instances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Elmedyb’s averaging of impulse responses in order to utilize a well-known and well-desired statistical model in the art of averaging data.
The combination does not explicitly disclose an integration.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination’s averaging to that of Chen in order to take the integration of the averaging. The motivation would have been to statistically analyze the data by performing known mathematical functions such as taking the integration of the averaged data at different instances.
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 3. The combination does not explicitly disclose based on averaging at different instances.
Elmedyb, however, teaches the statistical measure is based on averaging (par [37]; use of statistical models based on averaging impulse responses).
Thus, the combination teaches obviously averaging the plurality of impulse responses at different instances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Elmedyb’s averaging of impulse responses in order to utilize a well-known and well-desired statistical model in the art of averaging data.
The combination does not explicitly disclose taking the convolution of the averaged data.
Chen, however, teaches processing of received data includes convolution and averaging (par [143]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination’s averaging to that of Chen in order to take the convolution of the averaged data. The motivation would have .
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anlage et al. (2019/0140766 A1) in view of Leabman (2020/0006988 A1) in further view of Leabman (2020/0006988 A1) fig.89A in further view of Kay (2014/0169196 A1) in further view of Chen et al. (2017/0212210 A1).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 3. The combination does not explicitly disclose based on moving-averaging at different instances.
Kay, however, teaches the statistical measure is based on moving-averaging (par [40]; performing mathematical operations on data includes at least one of a moving average…).
Thus, the combination teaches the statistical measure of the combination is obviously “based on” moving-averaging of data points at different instances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kay in order to perform a well-known and well-desired mathematical operation of taking the moving-average of data points.
The combination does not explicitly disclose implementing integration.
Chen, however, teaches processing of received data includes taking integration of data (par [143]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination’s moving averaging to that of Chen of taking the integration of data points. The motivation would have 
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 3. The combination does not explicitly disclose based on moving-averaging at different instances.
Kay, however, teaches the statistical measure is based on moving-averaging (par [40]; performing mathematical operations on data includes at least one of a moving average…).
Thus, the combination teaches the statistical measure of the combination is obviously “based on” moving-averaging of data points at different instances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kay in order to perform a well-known and well-desired mathematical operation of taking the moving-average of data points.
The combination does not explicitly disclose taking the convolution of the moving averaging data.
Chen, however, teaches processing of received data includes taking the convolution of said data (par [143]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination’s moving averaging to that of Chen of taking the convolution of data. The motivation would have been to statistically analyze the data by performing known mathematical functions such as taking the convolution of the moving averaging data at different instances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                     

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836